Case 18-23116-JAD         Doc 15    Filed 11/08/18 Entered 11/08/18 12:14:03           Desc Main
                                    Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

Davae M. Boyersmith,                                 :     Case #18-23116 (JAD)
                                                     :
         Debtors.                                    :     Chapter 7
                                                   __________________

UNITED STATES TRUSTEE,                                  :
                                                             HEARING DATE AND TIME:
         Movant,                                        :    December 18, 2018 @ 10:00 a.m.

            v.                                          :
                                                        :    Response Date:
Davae M. Boyersmith,                                    :    November 30, 2018
                                                        :
       Respondent.                                      :




               NOTICE OF HEARING WITH RESPONSE DEADLINE
             OF UNITED STATES TRUSTEE’S MOTION TO DISMISS CASE


TO THE RESPONDENTS:
         You are hereby notified that the Movant seeks an Order affecting your rights or property.
        You are further notified to file with the Clerk and serve on the undersigned attorney for
the Movant a response to the Motion no later than November 30, 2018, (which is at least
seventeen days from the date of the service of this notice) in accordance with the Federal Rules
of Bankruptcy Procedure, Local Rules and Procedures of this Court, and the procedures of the
Presiding Judge as found on the Judge’s web page at www.pawb.uscourts.gov. If you fail to
timely respond, the Motion may be granted by the Court by default without a hearing. Please
refer to the Judge’s calendar posted on the website at www.pawb.uscourts.gov to verify if a
default order was signed or if the hearing will go forward as scheduled.
         You should take this to your lawyer at once.
         A hearing will be held on December 18, 2018 at 10:00 a.m. before Judge Jeffery A.
Deller, in Courtroom D, 54th Floor, U.S. Steel Tower, 600 Grant Street, Pittsburgh, PA 15219.
Only a limited time of 10 minutes is being provided on the calendar. No witnesses will be heard.
If this is an issue of fact, an evidentiary hearing will be scheduled at a later date by the Court.
Case 18-23116-JAD       Doc 15    Filed 11/08/18 Entered 11/08/18 12:14:03          Desc Main
                                  Document     Page 2 of 2




       An Order granting relief sought may be entered and the hearing may not be held if you do
not timely file and serve a response.




                                                   ANDREW R. VARA
                                                   ACTING UNITED STATES TRUSTEE
                                                   Region 3


Dated: November 8, 2018                            By: /s/ George M. Conway
                                                   George M. Conway, Trial Attorney
                                                   PA Bar ID 26676
                                                   Office of the U S Trustee
                                                   Suite 500
                                                   833 Chestnut Street
                                                   Philadelphia, PA 19107
                                                   215 597 4411
                                                   george.m.conway@usdoj.gov
